6/30/2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 6/30/22. 
Claims 1-2, 4-12, 16-19, 23-25 and 29-30 are pending.
Applicant’s election without traverse of the following compound is acknowledged herewith:

    PNG
    media_image1.png
    352
    386
    media_image1.png
    Greyscale

Thus, claims 16-19 and 23-25 are hereby withdrawn from consideration being non-readable on the elected species.
As a result, claims 1-2, 4-12 and 29-30 are being examined in this Office Action.

Allowable Subject Matter
Applicant’s elected species, drawn below, is free of prior art.

    PNG
    media_image1.png
    352
    386
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-12 and 29-30 rejected under 35 USC 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, f 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4 pages 1099-1 111, Friday January 5, 2001. This is a written description rejection. This is a written description rejection.
The claims are drawn to a compound or a salt thereof comprising a structure comprising a class-A GPCR-binding compound linked to a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR and a binding molecule that specifically binds to a complex comprising: a class-A GPCR; and a compound or a salt thereof having a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR. 
Furthermore, the dependent claims are drawn to dependencies which include the Na+-water cluster binding site comprises amino acid2-50 as specified by Ballesteros-Weinstein numbering scheme, wherein the Na+-water cluster binding site comprises amino acids 250, 3-39, 6-48, and 7-45 as specified by Ballesteros- Weinstein numbering scheme, the functional group has a structure accommodated in a GPCR pocket comprising amino acids2.50, 3.39, 6.48, and 7.45 as specified by Ballesteros-Weinstein numbering scheme, the functional group has a structure that can replace a Na+-water cluster at the Na+-water cluster binding site of the class-A GPCR, the class-A GPCR-binding compound is a class-A GPCR ligand that can bind to an orthosteric binding site of the class-A GPCR (via a linker), and the class-A GPCR included in the complex is an inactive class-A GPCR.
However, Applicant’s specification only provides working and synthetic examples of the following three compounds:


    PNG
    media_image2.png
    138
    521
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    412
    313
    media_image3.png
    Greyscale




    PNG
    media_image1.png
    352
    386
    media_image1.png
    Greyscale


Thus, since the applicant has exemplified only these compounds and has not included a core structure in the claim language, the examiner asserts the applicant has not shown in full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The examiner points out that even the more structurally descriptive dependent claims, e.g. claims 7 and 8, do not clearly define a structure for the compound since the structural bonding patterns for the points of attachment of the substituents and any substitution on an aryl core is not clearly defined, especially considering that an aryl core can contain multiple rings with different possible points of attachments.  
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention (e.g., see In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978); see also see also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (CAFC 1991)). The “written description” requirement may be satisfied by using “such descriptive means as words, structures, figures, diagrams formulas, etc., that fully set forth the claimed invention” (e.g., see Lockwood, 107 F.3d at 1572,41 USPQ2dat 1966).
Thus, applicant’s disclosure which only provides the previous 3 working examples of out of the thousands or millions of possible compounds with additional aryl cores, and substitution and linkage patterns, shows that the applicant is not in possession of all compounds or salts thereof comprising a structure comprising a class-A GPCR-binding compound linked to a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR and a binding molecule that specifically binds to a complex comprising: a class-A GPCR; and a compound or a salt thereof having a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR for their claimed invention. See for example Jones et al. (US 20050070562, pub date March 31, 2005, applicant’s IDS filed on 1/29/20) compound of Formula (I) below and claims, particularly claim 54, 

    PNG
    media_image4.png
    118
    240
    media_image4.png
    Greyscale

for one example of the breadth and variety of compounds that can vary in substituents and connectivity for only one aryl core, whereas applicant has not even claimed one particular core structure for their invention.
A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571,39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
Thus the applicant has not sufficiently described the entire genus such that one of ordinary skill in the art would immediately envisage the claimed structure of the compound, especially considering applicant’s claimed genus could disclose enormous variation, giving compounds with different structural connectivities, chemical bonding patterns and point of attachments and different aryl cores.

	 Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-2, 4-12 and 29-30 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Aiglstorfer et al. (Regulatory Peptides (1998), 75-76, 9-21)).
The instant claims are drawn to a compound or a salt thereof comprising a structure comprising a class-A GPCR-binding compound linked to a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR and a binding molecule that specifically binds to a complex comprising: a class-A GPCR; and a compound or a salt thereof having a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR. 
Aiglstorfer et al. exemplifies the following histamine based compound (Table 2, No. 36):

    PNG
    media_image5.png
    540
    615
    media_image5.png
    Greyscale

Note the intended use is not accorded patentable weight. Additionally, in reference to the claimed properties of the compounds, the examiner asserts that the binding properties with their numbering scheme are inherent to the compound. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable."). Something which is old does not become patentable upon the discovery of a new property.
The examiner asserts that applicant's claims are drawn to a compound and not to a process. As compound claims, the property and activity of the compound is inherent to the structure of the compound.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board' s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dis­pensing oil from an oil can) would be capable of dis­pensing popcorn in the manner set forth in appellant' s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. ( MPEP § 2114)
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would nec­essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)… See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” (MPEP § 2112.02)
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency'  under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Therefore these claims are fully met.
	
	Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-2, 4-12 and 29-30 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chassot et al. (US 20030140431, pub date July 31, 2003).
The instant claims are drawn to a compound or a salt thereof comprising a structure comprising a class-A GPCR-binding compound linked to a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR and a binding molecule that specifically binds to a complex comprising: a class-A GPCR; and a compound or a salt thereof having a functional group that can bind to a Na+-water cluster binding site of the class-A GPCR. 
Chassot et al. exemplifies the following histamine salt (paragraphs 102-102):

    PNG
    media_image6.png
    305
    682
    media_image6.png
    Greyscale

Note the intended use is not accorded patentable weight. Additionally, in reference to the claimed properties of the compounds, the examiner asserts that the binding properties with their numbering schemes are inherent to the compound. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable."). Something which is old does not become patentable upon the discovery of a new property.
The examiner asserts that applicant's claims are drawn to a compound and not to a process. As compound claims, the property and activity of the compound is inherent to the structure of the compound.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board' s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dis­pensing oil from an oil can) would be capable of dis­pensing popcorn in the manner set forth in appellant' s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. ( MPEP § 2114)
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)… See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” (MPEP § 2112.02)
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency'  under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Therefore these claim are fully met.
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658